DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Status of the Application
Claim 1 been examined in this application. This communication is the first action on the merits.
                                               Claim Objections
Claim 2 is objected to for not being in the proper form. MPEP 608.01(m) specifically states: Each claim begins with a capital letter and ends with a period. See: Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) and MPEP 608.01(m); 37 CFR 1.75(i). Claim 2 is missing a period “.” at the end of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification totals 10 pages.  In the specification applicant summarizes and very broadly discloses what the invention is in terms of functions, a structure or end results.  Applicant never actually informs the reader of how the claimed invention is actually built or realized. Applicant has done nothing more than disclose the end result that the claimed invention achieves.  Specifically, claim 1 recites (emphasis added):
	Claim 1. An automated beverage dispensing system that allows a beverage dispensing apparatus to be converted to a contactless, automated beverage dispensing apparatus wherein:
	a. the automation system is mounted on the beverage dispensing system, 
	b. the automation system is connected to the order system of the restaurant, 
	C. the automation system comprises an order information receiving component which receives information from the order system about the order of beverages placed by the customer, comprising beverage details, ice requirements and cup sizes, 
	d. automation system comprises an automated cup dispenser, a fill handle component and a sealing station.

	However, the Specification does not explain how said “conversion” is actually implemented. There is no disclosure of how said “automation system” is attached or mounted to a beverage dispensing system, and what type of beverage dispensing system is considered; what said “order information receiving component” is consist of; and how said “automated cup dispenser”, “a fill handle component” and “a sealing station” being interconnected and controlled in order to implement said “automated beverage dispensing system”.
	Specifically, the Specification discloses that “The automated cup dispenser takes a cup from an array of cups,  …  delivers the cup to a fill handle component of the automation system; … the fill handle moves the cup under an ice chute of the beverage dispensing system, … moves the cup under a beverage dispensing chute, and moves the cup to a sealing station; the sealing station… seals the cup in a sterilized plastic cover.”, and “the automation system can be enabled to dispense, move and fill multiple cups at the same time, where each cup could be of same or different size as well as each cup may have same or different beverage and ice requirements.” (Specification; Figs. 1-4; [0012] – [0016]) However, the Specification does not disclose a mechanism that “takes a cup” and “delivers the cup to a fill handle”; does not disclose how said “fill handle” is constructed; how said sealing station is actually implemented and operated, does not disclose any means for communication with said “restaurant”, and does not disclose how said “automated cup dispenser” is controlled or programmed. In fact, the Specification has no recitation of any processor, software, algorithms or other programming or data processing components that would enable coordinated operation of said automated cup dispenser based on received communication from “the order system of the restaurant”. The Examiner reminds Applicant that various robotic mechanisms and communication systems are well known to one skilled in the art. However, the lack of support is not cured simply because one skilled in the art could have arrived at the claimed invention or found it obvious to modify the system in such a manner. If it would be possible, anything could be added to the claims without violating the written description requirement, and no limitations from the Specification have been read into the claim for the purposes of determining support under § 112. “What may or may not be obvious is not the test.” Lockwood vs. Anderson, 41USPQ 2d @ 1966.	Thus, the Specification amounts to not much more than a showing of just the very broad concept of the detachable automated beverage dispensing system as claimed. However, the specification itself must provide a showing of possession of the claimed invention, which amounts to more than a general overview of what the system is comprised of or supposed to do. Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement. [See MPEP 2163: 1I(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 48 USPQ2d at 1406]. Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)].
	To obtain a valid patent, a patent application must be filed that contains a full and clear disclosure of the invention (i.e. “a system comprising movable mechanical parts and communication circuitry”) in the manner prescribed by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. In exchange for the patent rights granted, 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. Hence, the patentee must disclose in the patent sufficient information to put the public in possession of the invention and to enable those skilled in the art to make and use said automated beverage dispensing system. The applicant must not conceal from the public the best way of practicing the invention that was known to the patentee at the time of filing the patent application. 
It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure/algorithm as to the extraction raises questions as to whether Applicant truly had possession of this feature at the time of filing.

                     Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 contains no transitionary phrase that indicates where the preamble ends and where the body of the claim begins.  This renders the claim indefinite because it is not clear where the body of the claim begins.   
Further, claim 1 has numerous antecedent basis issues (e.g. “the order”, “the restaurant”, “the customer”, etc.). There is insufficient antecedent basis for numerous limitations in the claims. Applicant is reminded that the first time a limitation is introduced in a claim it should be preceded by the word “a” or “an”. Subsequent recitations of that limitation should be preceded by the word “the” or “said”. Thus, when subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to by the language. See MPEP 2173.05(e) for a discussion of antecedent basis.
                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane et al. (US 2020/0375388 A1) in view of Jersey et al. (US 2012/0298693 A1) and further in view of Official Notice.

	Claim 1. MacFarlane et al. (MacFarlane) discloses an automated beverage dispensing system that allows a beverage dispensing apparatus to be converted to a contactless [0026]; [0678] - [0680], automated beverage dispensing apparatus wherein:
	a. the automation system is mounted on the beverage dispensing system, 
	b. the automation system is connected to the remote order system; [0041] - [0043]; [0112]; [0154]; [0160] (remote beverage selection and ordering; remote coffee orders from a remote server) 
	MacFarlane does not specifically teach that said remote order system is a restaurant order system, which is disclosed in Jersey et al. (Jersey) [0051].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify MacFarlane to include the recited limitations, as disclosed in Jersey, for the benefit of receiving a beverage orders via a social media systems or applications of beverage sellers, such as theaters and other entertainment venues, as specifically stated in Jersey. [0051]
	MacFarlane further teaches:
	c. the automation system comprises an order information receiving component which receives information from the order system about the order of beverages placed by the customer, comprising beverage details and cup sizes, [0041] - [0043]; [0102]; [0115]; [0160]; [0390]; [0678]; [0710]; [0714]
	MacFarlane does not specifically teach that order information includes ice requirements. However, MacFarlane discloses that “The user preference configuration data 8218 may include coffee preparation preferences, such as the type or style of coffee to be made” [0678]. 
	Jersey discloses an ice machine for dispensing a predetermined amount of ice along with the other beverage ingredients based on the selected beverage [0078]
	Further, the Examiner takes Official notice that it is old and well-known to serve iced coffee in hot weather for customers enjoyment, and for reducing acidic taste in the beverage. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify MacFarlane to include the recited limitations, as suggested in Jersey, for the benefit of customers enjoyment, and for reducing acidic taste in the beverage.
	MacFarlane further teaches:
	d. automation system comprises an automated cup dispenser, a fill handle component and a sealing (lidding) station. Fig. 67-68, 81A, 101-102, [0038]; [0735]; cl. 33.
	Claim 2. The automated beverage dispensing system in Claim 1 wherein the automated beverage dispensing system is detachable. MacFarlane; Fig. 4.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/09/2022